Exhibit 10.17
CHEVRON CORPORATION
NON-EMPLOYEE DIRECTORS’ EQUITY COMPENSATION AND DEFERRAL PLAN
Retainer Stock Option Agreement
Name of Director:
(Please sign below and return this Agreement)
Chevron Corporation has made the following grant to you, subject to the terms of
the Chevron Corporation Non-Employee Directors’ Equity Compensation and Deferral
Plan (the “Plan”) and rules adopted under it. Both documents are incorporated
into this Agreement and copies are available to you on request. By signing this
Agreement and accepting this grant, you are agreeing to all the terms and
conditions of the Plan and its rules.

  1.   Date of Grant:     2.   The Exercise Price is $___ per share, which is
the Fair Market Value of the Shares subject to this Retainer Option on the Date
of Grant.     3.   The number of Shares subject to this Retainer Option is ___
Shares, subject to adjustment as provided in Section X of the Plan.     4.  
This Retainer Option is a nonstatutory stock option.     5.   This Retainer
Option vests as follows: ___ percent on                                         
and the remaining                      percent on the earlier of the last day of
the Annual Compensation Cycle to which the Grant relates or
                                        .     6.   This Retainer Option becomes
exercisable on                                         .     7.   This Retainer
Option is transferable as provided in Section VI of the Plan and Section VII of
its rules.     8.   This Retainer Option will expire ten years from the Date of
Grant, or such earlier date as it expires or is forfeited pursuant to
Section III of the rules under the Plan.

IN WITNESS WHEREOF, Chevron Corporation has caused this Agreement to be executed
on its behalf by its duly authorized representative and the Director has
executed the same on the day and year indicated below.

                     
Date:
          By:        
 
 
 
         
 
   
 
                   
Date:
          By:        
 
 
 
         
 
Director    

E-7